Luke, J.
1. The evidence demanded a verdict for the plaintiff, for principal, interest, and attorney’s fees provided for in the notes sued on, and the court properly directed the jury so to find.
3. The ground of the motion for a new trial which complains of the judgment sustaining a demurrer to the defendant’s answer can not be considered, for the reason pointed out in Southern Ry. Co. v. Cook, 106 Ga. 450 (1) (33 S. E. 585), and cases cited.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.